EXHIBIT 10.01

 

Approved by the board of directors 2/10/05

Subject to approval by the shareholders on 4/14/05

 

THE E. W. SCRIPPS COMPANY

AMENDED AND RESTATED 1997 LONG-TERM INCENTIVE PLAN

April 14, 2005

 

1. Purpose.

 

The plan shall be known as The E. W. Scripps Company 1997 Long-Term Incentive
Plan (the “Plan”). The purpose of the Plan is to promote the long-term growth
and profitability of The E. W. Scripps Company (the “Company”) and its
subsidiaries by (i) providing directors of the Company and officers and key
employees of the Company and its subsidiaries with incentives to improve
stockholder values and contribute to the success of the Company and (ii)
enabling the Company to attract, retain and reward the best available persons
for positions of substantial responsibility. Grants of incentive or nonqualified
stock options, stock appreciation rights in tandem with or independent of
options (“SARs”), restricted or nonrestricted share awards, performance units,
or any combination of the foregoing may be made under the Plan.

 

2. Definitions.

 

(a) “Affiliate” means any Person controlling or under common control with the
Company or any Person of which the Company directly or indirectly has Beneficial
Ownership of securities having a majority of the voting power.

 

(b) “Beneficial Ownership” and “Beneficial Owner” have the meanings provided in
Rule 13d-3 promulgated under the Securities Exchange Act of 1934 (the “Exchange
Act”).

 

(c) “Cause” means:

 

(i) commission of a felony or an act or series of acts that results in material
injury to the business or reputation of the Company or any subsidiary;

 

(ii) willful failure to perform duties of employment, if such failure has not
been cured in all material respects within twenty (20) days after the Company or
any subsidiary, as applicable, gives notice thereof; or

 

(iii) breach of any material term, provision or condition of employment, which
breach has not been cured in all material respects within twenty (20) days after
the Company or any subsidiary, as applicable, gives notice thereof.

 

(d) “Change in Control” shall occur with respect to all participants in the Plan
when:

 

(i) any Person becomes a “Beneficial Owner” of a majority of the outstanding
Common Voting Shares, $.01 par value, of the Company (or shares of capital stock
of the Company with comparable or unlimited voting rights), excluding, however,
The Edward W. Scripps Trust (the “Trust”) and the trustees thereof, and any
person that is or becomes a party to the Scripps Family Agreement, dated October
15, 1992, as amended currently and as it may be amended from time to time in the
future (the “Family Agreement”);

 

(ii) the majority of the Board of Directors of the Company (the “Board”)
consists of individuals other than Incumbent Directors; or

 

(iii) assets of the Company accounting for 90% or more of the Company’s revenues
(hereinafter referred to as “substantially all of the Company’s assets”) are
disposed of pursuant to a merger, consolidation, sale, or plan of liquidation
and dissolution (unless the Trust or the parties to the Family Agreement have
Beneficial Ownership of, directly or indirectly, a controlling interest (defined
as owning a majority of the voting power) in the entity surviving such merger or
consolidation or acquiring such assets upon such sale or in connection with such
plan of liquidation and dissolution);



--------------------------------------------------------------------------------

(e) “Change in Control” shall occur with respect to a particular participant in
the Plan employed by a particular subsidiary or division of a subsidiary when:

 

(i) any Person, other than the Company or an Affiliate, acquires Beneficial
Ownership of securities of the particular subsidiary of the Company employing
the participant having at least fifty percent (50%) of the voting power of such
subsidiary’s then outstanding securities; or

 

(ii) the particular subsidiary sells to any Person other than the Company or an
Affiliate all or substantially all of the assets of the particular division
thereof to which the participant is assigned.

 

(f) “Disability” means a permanent disability deemed to have occurred under any
Company-wide employee long-term disability plan.

 

(g) “Fair Market Value” of Class A Common Shares of the Company means, with
respect to the date in question, the average of the high and low sale prices of
such shares on the New York Stock Exchange, or if the Company’s Class A Common
Shares are not traded on such exchange, or otherwise traded publicly, the value
determined, in good faith, by the Committee.

 

(h) “Incentive Stock Option” means an option conforming to the requirements of
Section 422 of the Internal Revenue Code of 1986, as amended (the “Code”).

 

(i) “Incumbent Director” means a member of the Board on April 15, 2004, provided
that any person becoming a director subsequent to April 15, 2004, whose election
or nomination for election was supported by a majority of the directors who then
comprised the Incumbent Directors shall be considered to be an Incumbent
Director.

 

(j) “Nonqualified Stock Option” means any stock option other than an Incentive
Stock Option.

 

(k) “Person” has the meaning provided in Section 3(a)(9) of the Exchange Act,
and as used in Sections 13(d) and 14(d) thereof, including a “group” (as defined
in Section 13(d) of such Act).

 

(l) “Retirement” means retirement as defined under the Scripps Pension Plan, or
as otherwise determined by the Board of Directors of the Company.

 

(m) “SARs” means stock appreciation rights.

 

(n) “Scripps Pension Plan” means the Scripps Pension Plan as Amended and
Restated effective January 1, 1997.

 

(o) “Subsidiary” means a corporation or other entity of which outstanding shares
or interests representing 50% or more of the combined voting power of such
corporation or entity are owned directly or indirectly by the Company.

 

3. Administration.

 

The Plan shall be administered by a committee consisting of at least three
directors of the Company (the “Committee”). Subject to the provisions of the
Plan, the Committee shall be authorized to determine the form and substance of
grants made under the Plan to each participant; establish the conditions and
restrictions, if any, subject to which such grants will be made or will vest;
interpret the Plan; and adopt, amend, or rescind such rules and regulations for
carrying out the Plan as it may deem appropriate. Decisions of the Committee on
all matters relating to the Plan shall be conclusive and binding on all parties,
including the Company, its shareholders, and the participants in the Plan. The
Committee may appoint a subcommittee of its members as permitted or appropriate
under applicable laws and regulations. Such subcommittee may exercise such
powers of the Committee as the Committee designates. All actions of the
subcommittee shall be reported to the Committee.

 

4. Shares Available for the Plan.

 

Subject to adjustments as provided in Section 16, an aggregate of 24,317,400 of
Class A Common Shares of the Company (hereinafter referred to from time to time
as “shares”) may be issued pursuant to the Plan. (9,158,700 pre-split shares
were available when the Plan was last amended. Post split, the shares available
were 18,317,400. Adding the shares approved on 4/14/05, the shares available are
24,317,400.) Such shares may be unissued or treasury shares. If any grant under
the Plan



--------------------------------------------------------------------------------

expires or terminates unvested or unexercised, becomes unexercisable or is
forfeited as to any shares, such unpurchased or forfeited shares shall
thereafter be available for further grants under the Plan unless, in the case of
options granted under the Plan, SARs in tandem therewith are exercised.

 

5. Participation.

 

Participation in the Plan shall be limited to directors of the Company and
officers and key employees of the Company and its subsidiaries, all as approved
by the Committee.

 

Nothing in the Plan or in any grant thereunder shall confer any right on an
employee to continue in the employ of the Company or shall interfere in any way
with the right of the Company to terminate an employee at any time.

 

Incentive or nonqualified stock options, SARs, restricted or nonrestricted stock
awards, performance units, or any combination thereof, may be granted for such
number of shares as the Committee shall determine (such individuals to whom
grants are made being herein referred to from time to time as “grantees”). A
grant of any type made hereunder in any one year to an eligible participant
shall neither guarantee nor preclude a further grant of that or any other type
to such employee in that year or subsequent years.

 

The maximum number of shares with respect to which incentive or nonqualified
options, SARs, restricted or nonrestricted stock or performance units, or any
combination of the foregoing may be granted to any single individual in any one
calendar year shall not exceed 1,000,000 shares. The maximum number of shares
for which incentive stock options may be granted under the Plan shall not exceed
5,000,000

 

6. Incentive and Nonqualified Option Grants.

 

The Committee may grant from time to time to eligible participants Incentive
Stock Options, Nonqualified Stock Options, or any combination thereof. The
options granted shall take such form as the Committee shall determine, subject
to the following terms and conditions.

 

(a) Price. The price per share deliverable upon the exercise of each option
(“exercise price”) shall not be less than 100% of the Fair Market Value of the
shares on the date the option is granted. In the case of the grant of any
Incentive Stock Option to a participant who, at the time of the grant, owns more
than 10% of the total combined voting power of all classes of stock of the
Company or any of its subsidiaries, such price per share, if required by the
Code at the time of grant, shall not be less than 110% of the Fair Market Value
of the shares on the date the option is granted.

 

(b) Cash Exercise. Options may be exercised in whole or in part upon payment of
the exercise price of the shares to be acquired. Payment shall be made in cash
or, in the discretion of the Committee, in shares previously acquired by the
participant or a combination of cash and shares. The Fair Market Value of shares
tendered on exercise of options shall be determined on the date of exercise.

 

(c) Cashless Exercise. Options may be exercised in whole or in part upon
delivery of an irrevocable written notice of exercise pursuant to any cashless
exercise program that the Company offers from time to time.

 

(d) Terms of Options. The term during which each option may be exercised shall
be determined by the Committee, but in no event shall a Nonqualified Stock
Option be exercisable more than ten years and one day from the date it is
granted or an Incentive Stock Option, more than ten years from the date it is
granted; and, in the case of the grant of an Incentive Stock Option to an
employee who at the time of the grant owns more than 10% of the total combined
voting power of all classes of stock of the Company or any of its subsidiaries,
in no event shall such option be exercisable, if required by the Code at the
time of grant, more than five years from the date of the grant. All rights to
purchase shares pursuant to an option shall, unless sooner terminated, expire at
the date designated by the Committee. The Committee shall determine the date on
which each option shall become exercisable and may provide that an option shall
become exercisable in installments. The shares constituting each installment may
be purchased in whole or in part at any time after such installment becomes
exercisable, subject to such minimum exercise requirement as is designated by
the Committee. The Committee may accelerate the time at which any option may be
exercised in whole or in part. Unless otherwise provided herein, a grantee who
is an employee of the Company or a subsidiary may exercise an option only if he
or she is, and has continuously been since the date the option was granted, an
employee of the Company or a subsidiary. Prior to the exercise of the option and
delivery of the stock represented thereby, the grantee shall have no rights to
any dividends or be entitled to any voting rights on any stock represented by
outstanding options.



--------------------------------------------------------------------------------

(e) Limitations on Grants. If required by the Code at the time of grant of an
Incentive Stock Option, the aggregate Fair Market Value (determined as of the
grant date) of shares for which such option is exercisable for the first time
during any calendar year may not exceed $100,000.

 

7. Stock Appreciation Right Grants.

 

(a) Tandem SARs. The Committee shall have the authority to grant SARs in tandem
with an option (“tandem SAR”) under this Plan to any grantee, either at the time
of grant of an option or thereafter by amendment to an option. The exercise of
an option shall result in an immediate forfeiture of its corresponding tandem
SAR, and the exercise of a tandem SAR shall cause an immediate forfeiture of its
corresponding option. Tandem SARs shall be subject to such other terms and
conditions as the Committee may specify. A tandem SAR shall expire at the same
time as the related option expires and shall be transferable only when, and
under the same conditions as, the related option is transferable.

 

Tandem SARs shall be exercisable only when, to the extent and on the conditions
that the related option is exercisable. No tandem SAR may be exercised unless
the Fair Market Value of a share on the date of exercise exceeds the exercise
price of the option to which the SAR corresponds.

 

Upon the exercise of a tandem SAR, the grantee shall be entitled to a
distribution in an amount equal to the difference between the Fair Market Value
of a share on the date of exercise and the exercise price of the option to which
the SAR corresponds. The Committee shall decide whether such distribution shall
be in cash, in shares, or in a combination thereof.

 

All tandem SARs will be exercised automatically on the last day prior to the
expiration date of the related option, so long as the Fair Market Value of a
share on that date exceeds the exercise price of the related option.

 

(b) Independent SARs. SARs may be granted by the Committee independently of
options (“Independent SARs”). An Independent SAR will entitle a participant to
receive, with respect to each share as to which the SAR is exercised, the excess
of the Fair Market Value of a share on the date of exercise over its Fair Market
Value on the date the Independent SAR was granted.

 

Any exercise of an Independent SAR must be in writing, signed by the participant
and delivered or mailed to the Company, accompanied by any other documents
required by the Committee.

 

Each Independent SAR will be exercised automatically on the last day prior to
the expiration date established by the Committee at the time of the award of
such SAR.

 

Payment of the amount to which a participant is entitled upon the exercise of an
Independent SAR shall be made in cash or shares, or in a combination thereof, as
the Committee shall determine. To the extent that payment is made in shares, the
shares shall be valued at their Fair Market Value on the date of exercise of
such SAR.

 

8. Performance Units for Employees.

 

Performance units may be granted on a contingent basis to participants at any
time and from time to time as determined by the Committee. The Committee shall
have complete discretion in determining the number of performance units so
granted to a participant and the appropriate period over which performance is to
be measured (“performance cycle”). Each performance unit shall have a dollar
value determined by the Committee at the time of grant. The value of each unit
may be fixed or it may be permitted to fluctuate based on a performance factor
(e.g., return on equity) selected by the Committee. The Committee shall
establish performance goals that, depending on the extent to which they are met,
will determine the ultimate value of the performance unit or the number of
performance units earned by participants, or both.

 

The Committee shall establish performance goals and objectives for each
performance cycle on the basis of such criteria and objectives as the Committee
may select from time to time. During any performance cycle, the Committee shall
have the authority to adjust the performance goals and objectives for such cycle
for such reasons as it deems equitable.

 

The Committee shall determine the number of performance units that have been
earned by a participant on the basis of the Company’s performance over the
performance cycle in relation to the performance goals for such cycle. Earned
performance units may be paid out in restricted or nonrestricted shares, cash,
or a combination of both, as the Committee shall determine at the time of grant
or payment.



--------------------------------------------------------------------------------

A participant must be an employee of the Company at the end of the performance
cycle in order to be entitled to payment of a performance unit granted in
respect of such cycle; provided, however, that, except as otherwise provided by
the Committee, if a participant ceases to be an employee of the Company upon the
occurrence of his or her death, Retirement, or Disability prior to the end of
the performance cycle, the participant shall earn a proportionate number of
performance units based upon the elapsed portion of the performance cycle and
the Company’s performance over that portion of such cycle in accordance with
terms and conditions established by the Committee upon grant of a performance
unit.

 

9. Restricted and Nonrestricted Share Grants; Performance-Based Grants;
Restricted Share Unit Grants.

 

The Committee may grant shares under the Plan to such participants and in such
amounts as it determines. Each grant shall specify the applicable restrictions,
if any, the duration of such restrictions, the time or times at which such
restrictions shall lapse with respect to all or a specified number of shares or
units that are part of the grant, and the terms and conditions under which a
participant can earn a proportionate number of restricted shares or units in the
event of his or her death, Retirement or Disability. The Committee may grant
shares the vesting of which is based on the attainment of written performance
goals approved by the Committee for a performance period established by the
Committee (i) while the outcome for such performance period is substantially
uncertain and (ii) no more than 90 days after the commencement of such
performance period to which the performance goal relates. The performance goals,
which must be objective, shall be based solely upon one or more of the following
criteria:

 

  1. Earnings per share;

  2. Operating cash flow;

  3. Gross margin;

  4. Operating or other expenses;

  5. Earnings before interest and taxes (“EBIT”);

  6. Earnings before interest, taxes, depreciation and amortization;

  7. Net income;

  8. Return on investment (determined with reference to one or more categories
of income or cash flow and one or more categories of assets, capital or equity;
and

  9. Stock price appreciation.

 

The foregoing criteria may relate to the Company, one or more of its
Subsidiaries or one or more of its divisions, units, partnerships, joint
ventures or minority investments, product lines or products or any combination
of the foregoing, and may be applied on an absolute basis or be relative to the
Company’s annual budget, one or more peer group companies or indices, or any
combination thereof, all as the Committee shall determine. In addition, to the
degree consistent with Section 162(m) of the Code (or any successor section
thereto), the performance goals may be calculated without regard to
extraordinary items or adjusted for unusual or unplanned items.

 

Notwithstanding the foregoing, the Committee may reduce or shorten the duration
of any restriction applicable to any participant under the Plan. The participant
will be required to deposit shares with the Company during the period of any
restriction thereon and to execute a blank stock power therefore.

 

The Committee may grant restricted shares that are convertible into restricted
share units at the election of the participant to defer receipt of such shares.
The Committee may permit participants holding restricted shares granted under
the Plan heretofore or hereafter to convert such shares into restricted share
units if the participant elects to defer receipt of such shares. The terms and
conditions of any such grant or conversion shall be approved by the Committee.
Each participant who so receives restricted share units shall be eligible to
receive, at the expiration of the applicable deferral period, one share for each
restricted share unit, and the Company shall issue to and register in the name
of each such participant a certificate for that number of shares. Participants
who receive restricted share units shall have no rights as shareholders with
respect to such restricted share units until such time as share certificates are
issued to the participants; provided, however, that quarterly during the
applicable restricted period for all restricted share units so received, the
Company shall pay to each such participant an amount equal to the sum of all
dividends and other distributions paid by the Company during the prior quarter
on that equivalent number of shares.

 

 



--------------------------------------------------------------------------------

10. Change in Control.

 

(a) Change in Control of the Company. Upon a Change in Control of the Company,
all grants made under the Plan shall become fully vested and, in the case of
options, be exercisable until their respective expiration dates.

 

(b) Change in Control of Subsidiary or Division Employing a Participant. Upon a
Change in Control of a subsidiary or division by which a participant is
employed, all of such participant’s grants shall become fully vested and, in the
case of options, be exercisable until their respective expiration dates.

 

11. Termination of Employment.

 

(a) Employees. If a participant ceases to be an employee of the Company or any
subsidiary due to death, Disability or Retirement, each of the participant’s
grants shall become fully vested and, in the case of an option, be exercisable
until its expiration date. Notwithstanding the foregoing, in the event of such
death, Disability or Retirement, any restricted share grant or restricted share
unit grant contingent on the achievement of performance measures shall vest
proportionately in accordance with the terms and conditions established by the
Committee upon grant of such share or unit.

 

If a participant ceases to be an employee of the Company or any subsidiary due
to Cause, all of his or her grants, whether or not vested, shall be forfeited,
other than restricted and nonrestricted share grants that vested prior to such
participant’s ceasing to be such an employee due to Cause and options or other
grants that were exercised prior to such cessation.

 

If a participant ceases to be an employee of the Company or any subsidiary for
any reason other than as set forth in the first two paragraphs of this Section
11(a), each of his or her grants that had vested on or before the date of
termination shall remain vested and, in the case of an option, be exercisable
for, and shall otherwise terminate at the end of, a period of 90 days after the
date of termination of employment, but in no event after its expiration date;
and each of a participant’s grants that had not vested on or before the date of
such termination shall be forfeited.

 

Notwithstanding anything to the contrary herein, if a participant ceases to be
an employee of the Company or any subsidiary for any reason other than Cause,
the Committee at its sole discretion may accelerate the vesting of any grant, so
that it will become fully vested as of the date of such participant’s
termination of employment and in the case of an option exercisable until its
expiration date.

 

(b) Directors. If a participant is a director and not an officer or employee of
the Company or a subsidiary, each of his or her grants shall be nonforfeitable
and shall vest and, if applicable, be exercisable until its expiration date,
regardless of whether or not such director continues to be a director of the
Company, unless such director has been removed for cause as a director in
accordance with applicable law (in which event such director shall forfeit all
outstanding grants, whether vested or not, at the date of his or her removal,
other than restricted or nonrestricted share grants that vested prior to such
removal and options or other grants that were exercised prior to such removal).

 

12. Withholding of Taxes.

 

The Company may require, as a condition to any grant under the Plan or to the
delivery of certificates for shares issued hereunder, that the grantee pay to
the Company, in cash, any federal, state or local taxes of any kind required by
law to be withheld with respect to any grant or any delivery of shares. The
Committee may permit participants to pay such taxes through the withholding of
shares otherwise deliverable to such participant in connection with such grant
or the delivery to the Company of shares otherwise acquired by the participant.
The Fair Market Value of shares withheld by the Company or tendered to the
Company for the satisfaction of tax withholding obligations under this section
shall be determined on the date such shares are withheld or tendered. The
Company, to the extent permitted or required by law, shall have the right to
deduct from any payment of any kind (including salary or bonus) otherwise due to
a grantee any federal, state or local taxes of any kind required by law to be
withheld with respect to any grant or to the delivery of shares under the Plan,
or to retain or sell without notice a sufficient number of the shares to be
issued to such grantee to cover any such taxes, provided that the Company shall
not sell any such shares if such sale would be considered a sale by such grantee
for purposes of Section 16 of the Exchange Act.

 

13. Written Agreement.

 

Each participant to whom a grant is made under the Plan shall enter into a
written agreement with the Company that shall contain such provisions,
consistent with the provisions of the Plan, as may be established by the
Committee.



--------------------------------------------------------------------------------

14. Listing and Registration.

 

If the Committee determines that the listing, registration, or qualification
upon any securities exchange or under any law of shares subject to any option,
SAR, performance unit, or share award is necessary or desirable as a condition
of, or in connection with, the granting of same or the issue or purchase of
shares thereunder, no such option or SAR may be exercised in whole or in part,
no such performance unit paid out, or no shares issued unless such listing,
registration or qualification is effected free of any conditions not acceptable
to the Committee.

 

15. Transfer of Employee.

 

Transfer of an employee from the Company to a subsidiary, from a subsidiary to
the Company, and from one subsidiary to another shall not be considered a
termination of employment. Nor shall it be considered a termination of
employment if an employee is placed on military or sick leave or such other
leave of absence which is considered as continuing intact the employment
relationship; in such a case, the employment relationship shall be continued
until the date when an employee’s right to reemployment shall no longer be
guaranteed either by law or by contract.

 

16. Adjustments.

 

In the event of a reorganization, recapitalization, stock split, stock dividend,
combination of shares, merger, consolidation, distribution of assets, or any
other change in the corporate structure or shares of the Company, the Committee
shall make such adjustments as it deems appropriate in the number and kind of
shares reserved for issuance under the Plan, in the number and kind of shares
covered by grants made under the Plan, and in the exercise price of outstanding
options. In the event of any merger, consolidation or other reorganization in
which the Company is not the surviving or continuing corporation, all grants
outstanding on the date of such event shall be assumed by the surviving or
continuing corporation.

 

17. Termination and Modification of the Plan.

 

The Board of Directors, with such approval of the shareholders as may be
required, may modify or terminate the Plan and from time to time may suspend,
and if suspended, may reinstate any or all of the provisions of the Plan, except
that no modification, suspension or termination of the Plan may, without the
consent of the grantee affected, alter or impair any grant previously made under
the Plan.

 

With the consent of the grantee affected thereby, and with such approval of the
shareholders as may be required, the Committee may amend or modify a grant in
any manner to the extent that the Committee would have had the authority to make
such grant as so modified or amended, including without limitation to change the
date or dates as of which (i) an option becomes exercisable, (ii) a performance
unit is to be determined or paid, or (iii) restrictions on shares are to be
removed.

 

The Committee shall be authorized to make minor or administrative modifications
to the Plan as well as modifications to the Plan that may be dictated by
requirements of federal or state laws applicable to the Company or that may be
authorized or made desirable by such laws.

 

18. Termination Date.

 

The Plan shall terminate at the close of business on June 1, 2014.

 

19. Cash Awards.

 

The Committee may authorize cash awards to any participant receiving shares
under the Plan in order to assist such participant in meeting his or her tax
obligations with respect to such shares.

 

20. Transferability.

 

No option, SAR, or performance unit, or any right thereunder may be transferred
by a participant except by will or the laws of descent and distribution,
pursuant to a qualified domestic relations order (as defined in the Code or the
Employee



--------------------------------------------------------------------------------

Retirement Income Security Act of 1974, as amended) or, during his or her
lifetime, to one or more members of his or her family, to one or more trusts for
the benefit of one or more members of his or her family, or to a partnership or
partnerships of members of his or her family, provided that no consideration is
paid for the transfer and that such transfer would not result in the loss of any
exemption under Rule 16b-3 with respect to any grant hereunder. A transferee
shall be subject to all restrictions, terms and conditions applicable to the
transferor-participant and shall not be entitled to transfer the particular
option, SAR, performance unit or right during his or her life.

 

21. Nonqualified Deferred Compensation.

 

Notwithstanding anything to the contrary in the Plan, in the event it is
determined that any payment to be made under the Plan is considered
“nonqualified deferred compensation” subject to Section 409A of the Code,
payment will be delayed for six (6) months following separation from service.